Title: To George Washington from Ralph Izard, 8 June 1783
From: Izard, Ralph
To: Washington, George


                  
                     Dear Sir
                     Philadelphia 8th June 1783.
                  
                  I am perfectly persuaded that the proceedings described in the enclosed Letter are such as your Excellency highly disapproves of.  It is probable that complaints have been made to you respecting them, & I doubt not that everything proper has been done on the subject.  I am much affected by the distresses to which Mrs DeLancey has been exposed by the violent conduct of those persons she complains of in the Letter.  My anxiety to alleviate them, & my desire that she should not think me inattentive to her happiness, will I hope appear to you sufficient reasons for my troubling you on this occasion.
                  I have not the honour of being acquainted with Governor Clinton, & therefore request the favour of your Excellency to make the contents of Mrs DeLancey’s Letter known to him.  I am with great regard Dear Sir Your most obt hble Servant
                  
                     Ra. Izard
                     
                  
               